           Case 2:17-cv-05374-JS Document 50 Filed 09/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 JEFFERY MCBRIDE                                :           CIVIL ACTION
                                                :
    v.                                          :           No. 17-5374
                                                :
 BARRY SMITH                                    :
                                                :


                                          ORDER

         AND NOW, this       16th            day of September, 2021, it is hereby ORDERED

that Jeffrey McBride’s Objections to the May 28, 2020 Report and Recommendation of U.S.

Magistrate Judge Carol Sandra Moore Wells are SUSTAINED and this matter is REMANDED

to Magistrate Judge Wells for consideration of McBride’s remaining claims for habeas relief in

accordance with this Court’s Memorandum of September 15, 2021.



                                                    BY THE COURT:



                                                    /s/ Juan R. Sanchez
                                                    ___________________________
                                                    Juan R. Sanchez,      C.J.
